                                    George Robert Goltzer
                                      Attorney At Law
                                     152 West 57th Street
                                          8th Floor
                                    New York, NY 10019


 Ying Stafford, Esq..                                                 Tel. 212/608-1260
 Associate Counsel                                                    Fax: 1646/430-8944
                                                                      Cell: 917/553-6704
                                                                      Grgoltzer@gmail.com


                                         March 7, 2020

Hon. Edgardo Ramos              The application is granted. The sentencing is
United States District Judge    adjourned to May 5, 2020 at 3:30 P.M.
United States Courthouse
40 Foley Square
New York, NY 10007                                            March 9, 2020
Via ECF

                                     Re. U.S.A. v. Kevin Cruz
                                         18 Cr. 779 (ER)
Dear Judge Ramos:

       Please accept this letter as an application, with consent of Assistant United States
Attorney Andrew Chan, to continue the sentence of Mr. Cruz, currently scheduled for March 19,
2020, to any day during the first week of May, 2020, except May 8, convenient to the Court.

        The request is necessary for multiple reasons. First, Mr. Cruz has been advised that the
results of blood tests, taken about a month ago to determine whether his recurrent dark bloody
stool is symptomatic of a serious medical condition, have not yet been received. Clearly, Your
Honor should know his medical situation before imposing sentence. Second, we have just quite
recently received the presentence report and recomendation, and need more time to prepare our
sentencing submissions. Third, but less significant, I expect to be out of state on March 19, and
will not return to New York Until March 25, 2020.

      If this applicatioin is agreeable, may I impose upon Your Honor to “so order” this letter.
Thank you for your consideration. I remain

                                     Respectfully,
                                     S/GRGoltzer
                                     George R. Goltzer
                                                                              March 9, 2020
cc: All parties via ECF
